The Court:
Under the Charter of the City of Santa Cruz (Stat. 1875-*691876, p. 189, etc.), the Common Council of the city has power to lay out and improve streets within the city, and to raise money therefor by assessment and taxation. The Court below found that all the streets and alleys within the city limits are wholly maintained, improved, and kept in repair by the city. Therefore, according to Section 2664, Political Code, the appellant had no authority to collect taxes for road purposes from inhabitants of or property within the city.
Judgment affirmed.